Citation Nr: 1114026	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling for degenerative joint disease, right knee, prior to January 17, 2008; entitlement to an evaluation in excess of 30 percent disabling for right total knee replacement (prosthesis) from March 1, 2009 forward.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 2001.

This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a November 2006 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska, which continued the Veteran's disability evaluation of 10 percent for degenerative joint disease, right knee, and denied his request for an increased rating.  On July 26, 2007, the Veteran underwent right knee arthroscopy.  A September 2007 rating decision granted a temporary evaluation of 100 percent, effective July 26, 2007 to August 31, 2007, based on surgery and convalescence.  In January 2008, the Veteran underwent a total right knee replacement.  A March 2008 rating decision granted a temporary evaluation of 100 percent, effective January 17, 2008 to February 29, 2008, based on surgery and convalescence; a 100 percent evaluation, effective March 1, 2008 to February 28, 2009, based on the implantation of the prosthesis; and a 30 percent evaluation, effective March 1, 2009, the minimum rating following prosthetic joint replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation for degenerative joint disease prior to the total knee replacement, and a higher evaluation for residuals of total knee replacement remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In February 2007, a local hearing was held before a Decision Review Officer (DRO) at the Lincoln, Nebraska RO.  A transcript of the testimony offered at this hearing has been associated with the claims folder.
This matter was last before the Board in December 2009 at which time it was remanded for further development.  That development has been completed and the matter is now ready for consideration by the Board.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that throughout the Veteran's claim and appeal that the Veteran's right knee disability had only been characterized to address degenerative joint disease.  An outline of the history of the rating of this disability is necessary to clarify the nature of the claim.  

In a December 2001 rating decision the Veteran was granted service connection for degenerative joint disease, status post three surgical procedures, right knee, with a 10 percent evaluation.  This was evaluated under Diagnostic Code 5257-5010 as 10 percent disabling.  See 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2010).

In a May 2003 rating decision, the Veteran was granted service connection for meniscal tear, recurrent completed disruption anterior cruciate ligament, which was apparently evaluated under Diagnostic Code 5257 as 20 percent disabling.  Id.  He continued to be separately rated as 10 percent disabled due to degenerative joint disease, which was still identified as being assigned under Diagnostic Code 5257-5010.

The November 2006 rating decision appears to only address DJD of the right knee and continued a 10 percent evaluation, apparently only under Diagnostic Code 5010, which provides for a minimum 10 percent evaluation of non-compensable painful motion of a major joint, such as the knee.  Id.  

As noted above, the Veteran had a total knee replacement on January 17, 2008, and he received a 100 percent evaluation under the provisions of Diagnostic Code 5055 until March 1, 2009.  Currently, the Veteran's right knee disability is evaluated under Diagnostic Code 5055 as 30 percent disabling.  38 C.F.R. § 4.71a.  Apparently, based upon a change in the diagnosis, the RO discontinued the 20 percent evaluation for meniscal tear, recurrent complete disruption of anterior cruciate ligament, right knee, as well as the separate 10 percent evaluation of DJD of the right knee.  As the Veteran's overall combined rating remained unchanged, the Board notes that there was no requirement to provide notice of the discontinuance of the previous separate disability ratings of 10 percent under Diagnostic Code 5010 and 20 percent under Diagnostic Code 5257.  See 38 C.F.R. § 3.105 (e) (2010).

In any event, regardless of how the RO evaluated the Veteran's disability in the past, the Board will address all potentially applicable diagnostic codes in regards to disability in the knee, pursuant to requirement of the Board to conduct a de novo review of the evidence.  See 38 U.S.C.S. §7103(a).  


FINDINGS OF FACT

1.  Prior to January 17, 2008, the Veteran's right knee disability did not manifest by ankylosis, impairment of the tibia and fibula, genu recurvatum, or flexion limited to 45 degrees or less, but did manifest by moderate instability and limitation of extension to 15 degrees.  

2.  From March 1, 2009, the Veteran's right knee disability (prosthesis) did not manifest by chronic residuals consisting of severe painful motion or weakness, impairment of the tibia and fibula, genu recurvatum, flexion limited to 45 degrees or less or extension limited to 10 degrees or more, but did manifest by mild to moderate instability and laxity.


CONCLUSIONS OF LAW

1.  Prior to January 17, 2008, the criteria for an evaluation of 20 percent, but no greater, for degenerative joint disease, right knee, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.25, 4.71a, Diagnostic Code 5261 (2010).

2.  Prior to January 17, 2008, the criteria for an evaluation in excess of 20 percent, but no greater, for instability of the right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.25, 4.71a, Diagnostic Code 5261 (2010).

2.  From March 1, 2009, the criteria for an evaluation in excess of 30 percent for total right knee replacement (prosthesis) disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5055 (2010).

3.  From March 1, 2009, the criteria for a separate 20 percent, but no greater, evaluation for total knee replacement (prosthesis) manifested by lateral instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5003, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in September 2006.

VA has obtained the Veteran's service treatment records and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his right knee disability.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, history and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  Id.

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  The minimum rating for prosthetic knee replacement is 30 percent.   38 U.S.C.A. §38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the knee. Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 U.S.C.A. §38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in non-compensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a. 

Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage. Id.  The holding of Deluca, and the provisions of 38 C.F.R. § 4.40 and 4.45 apply when a disability has been evaluated under Diagnostic Code 5259, as removal of semilunar cartilage may result in complications producing loss of motion.  See VAOPGCPREC 9-98.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated non-compensable (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated non-compensable (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  Id.

Factual Background

A February 2006 VA treatment record notes that the Veteran then presented for a follow up regarding his right knee.  At this time, the Veteran reported that his knee had continued to get worse and was very eager to proceed with a total knee replacement.  He related that his quality of life had deteriorated and he would like to have something done about it.  He had tried Hyalgan injections, as well as intra-articular steroid injections with minimal relief.  

On objective examination at this time, range of motion was from zero to 120 degrees.  There was no significant joint line tenderness and the knee was stable to varus and valgus stress.  There was obvious laxity without an end point on anterior drawer and Lachman testing.  He had a positive pivot shift and there was mild patellofemoral tenderness.  Right gonarthrosis, chronic anterior cruciate ligament deficiency was assessed.  

An April 2006 VA orthopedic clinic note documents that a MRI had recently been performed on the Veteran's knee.  This MRI revealed a deficient ACL, as well as medialized degenerative changes and multiple degenerative tears involving both the medial and lateral menisci.  Examination showed good motion to extension to approximately 120 degrees.  He had medial and lateral joint pain.  The knee was stable to varus and valgus stressing, but exhibited a grossly positive Lachman's.  The knee was noted as having a good range of motion.  
In July 2006 the Veteran was once again seen at the VA Medical Center (VAMC) for a follow up regarding his right knee.  At this time it was noted that the Veteran had had significant difficulty with his right knee with pain and some feelings of instability and occasional locking.  The Veteran reported that he was unable to work as much as he would like to and wanted to discuss surgical options.  Range of motion was from zero to 120 degrees.  The right knee exhibited medial joint line tenderness.  The knee was stable to varus and valgus stress and exhibited a positive Lachman's.  X-rays were reviewed and showed degenerative changes of the medial compartment; however, there was some preservation of the joint space.  A total knee arthroplasty was not recommended due to the Veterans young age.  

The Veteran filed his claim for an increased evaluation in August 2006.  Shortly thereafter he was afforded a VA examination in October 2006.  At this time the Veteran complained of increased pain, as well as locking, instability, swelling and nighttime pain and locking.  He was then no longer working full-time due to his knee complaints.  He was able to stand more than 1 hour, but less than 3 hours.  He was able to walk only 1/4 mile and had an antalgic gait.  Active motion against gravity was from 5 degrees extension to 135 degrees flexion, with pain beginning at 10 degrees.  Passive range of motion was from 5 degrees extension to 135 degrees flexion.  On repetitive use an additional 10 degrees of extension was lost.  Pain, weakness and fatigue were the factors most responsible for additional limitation of motion.  Right knee osteoarthritis sand degenerative joint disease was assessed at this time.  The examiner found significant effects on the Veteran's general occupational activities, particularly caused by decrease strength and pain.  Also noted were mild effects on his ability to do chores and recreate, and moderate effects on exercise.  The Veteran was unable to participate in sports.  

In a December 2006 statement the Veteran related that his right knee condition had deteriorated significantly since his last rating decision in April 2003.  He noted that he was not granted a 30 percent evaluation because there was no severe subluxation or lateral instability, which he felt were both present now.  He also noted a recent MRI that showed major changes in this knee.  He reported having problems with instability and frequent locking of the knee, which he had been advised may be cause by both ACL failure and possible intra-articular loose bodies.  With respect to the degenerative joint disease, he related that  it had progressed to the point that he had problems walking for long periods of time and that by the end of the workday he had trouble walking at all.  He also related that he had not been granted a 20 percent evaluation as there was no evidence of 2 major joints being affected by arthritis.  He was confused because he had service-connected arthritis in both knees.

Of record is a February 2007 addendum to the VA examination report, pertaining to radiographic images of the Veteran's right knee.  This addendum notes postoperative changes of the ACL repair of the right knee, as well as mild to moderate medial compartment right knee DJD, mild lateral tracking of the patella and anterior and posterior loose bodies.  

As noted above, the Veteran testified before a DRO in February 2007.  At this time, he reiterated his contentions as outlined in the aforementioned December 2006 statement.  He related that he had instability in this knee and that repetitive use testing at his last VA examination was inadequate.  He reported that his knee caused him difficulty in working and that he could not continue to "work like this." 

In April 2007 the Veteran was once again seen at the VAMC regarding his right knee.  At this time, he reported experiencing more mechanical symptoms, such as catching, locking and feeling that a loose piece was getting stuck inside of his knee joint.  He had baseline pain with going up and down stairs and with day-to-day activities causing him to have to manipulate his nee to allow it to extend.  Evaluation showed a chronic ACL deficiency and pain along both the medial and lateral joint  lines.  He had pain with McMurray's, but a click was not exhibited along the joint line and the physician was unable to get the knee to reproduce the locking sensation.  He had fair muscle tone.  Knee arthroscopy was recommended to ascertain whether he had a cartilaginous loose body causing the locking sensation.  

In May 2007 the Veteran was once again afforded a VA examination.  At this time the Veteran reported increasing pain, stiffness, swelling, locking and popping of the right knee.  He also reported that the right knee was very unstable and would often buckle, about 3 to 4 times per month.  He described flare-ups that occurred a number of times per week, depending on his activity level.  He described that sitting in one position for a prolonged period of time could cause increasing pain, stiffness and discomfort.  He also reported flare-ups precipitated by weather changes, weight-bearing, kneeling, climbing, squatting, walking stairs and prolonged walking and standing.  He reported relief with medication, ice, rest and heat.  He had worn a brace in the past, but reported that wearing the brace itself aggravated his condition.  He described being able to stand no more than 15 to 20 minutes and walk no more than 20 minutes.  He was then working part-time at a lumberyard and related that he would work full-time, but for his knee condition.  

Physical examination showed that he walked with an antalgic gait and there was no abnormal evidence of weight bearing.  Flexion of the right knee was to 120 degrees, with pain at 90 degrees.  Following repetitive use flexion was limited to 105 degrees.  Extension was to 5 degrees, with tenderness at 10 degrees.  Following repetitive use extension was not limited any further.  There was an increase in pain and some fatigability with described tightness in the joint without additional weakness, incoordination or lack of endurance with repetitive use.  The examiner could not express additional loss of motion during repetitive use during a flare-up without resorting to speculation.  The knee exhibited crepitus, snapping/popping, grinding and swelling.  It was tender to palpation anteriorily, along the medial and lateral joint lines and in the sub-patellar area.  The LCL and MCL were positive for 2+ laxity.  Drawer sign and McMurray's were positive.  There was no ankylosis.  The examiner referenced X-rays that showed status-post ACL reconstruction middle third patellar tendon autograft, graft failure, status-post partial, medial and lateral meniscectomies with advanced lateral meniscus degenerative fibrillation and small re-tear posterior horn medial meniscus, degenerative joint disease, greatest lateral femoral tibial compartment and several small intra-articular loose bodies.  

In a subsequent addendum, also dated in May 2007, the examiner clarified their report.  In particular, the examiner clarified that flexion of the right knee was from 5 degrees to 120 degrees, with additional limitation of flexion to 105 degrees on repetitive use.  The examiner also clarified that extension was to 5 degrees, with tenderness at 10 degrees, with no additional limitation of motion on repetitive use.  

In July 2007 the Veteran underwent arthroscopy of the right knee.  This procedure revealed another tear of cartilage or meniscus of the knee.  In August 2007 he presented at the VAMC for a follow-up in this regard.  The note associated therewith notes that during the arthroscopy it was detected that he had a chronic ACL injury, as well as medical and lateral compartment degenerative changes, and that the Veteran underwent a chondroplasty during this procedure.  He reported improvement in pain and stiffness following the surgery.  He had stopped using a cane about three days prior and was tolerating walking with full weight-bearing at this time.  Extension was to zero degrees.  Flexion was to 110 degrees.  

In September 2007 the Veteran was once again seen for a follow-up regarding his right knee.  At this time he reported that he was not experiencing much symptomatic relief and was experiencing locking-up symptoms and occasional strong pains in the back and right areas of his right knee.  He did, however, report that he was able to work at least a half of a day before his pain started up.  He had full active range of motion in the right knee.  He had mild tenderness in the posterior lateral portion of the knee on palpation, as well as on the medial aspect of the knee.  

In furtherance of substantiating his claim, the Veteran submitted records from a private physical therapist dated in September and October 2007.  These notes document that the Veteran had significant complaints of pain during end range of motions of extension and flexion at about 100 degrees to about 120 degrees of  flexion, as well as about 120 degrees, as well as about 120 degrees of flexion to about 40 degrees of flexion.  He had painful posterior lateral snapping around the insertion of his lateral hamstring as well as within the poplietal space.  He also had significant instability during functional gait and closed kinetic chain activities that loaded the lower extremity for functional stair climbing and squatting.  The physical therapist noted that the knee was painful with crepitus and "quite frankly unstable."  

In November 2007 the Veteran was seen at the VAMC orthopedic clinic.  Upon examination the right knee demonstrated crepitus and limited range of motion.  Extension was to 10 degrees and flexion was to 110 degrees.  There was tenderness to palpation along both joint lines.  He had increased Lachman test with firm endpoint as well as positive McMurray's test in the medial and lateral compartments.  The knee was stable to varus and valgus tests.  A total right knee arthroplasty was discussed at this time and plans were made for this procedure.  On January 17, 2008, the Veteran underwent a total right knee arthroplasty.

In February 2008 the Veteran was seen at the VAMC for a follow-up regarding his right knee arthroplasty.  The note associated with this visit documents that the Veteran was doing well.  The right knee exhibited 150 degrees of flexion and -3 degrees of extension.  Status-post right total knee arthroplasty was assessed at this time. 

In August 2008 the Veteran was seen yet again for a follow-up at the VAMC.  Overall, he was doing well at this time and rated his pain at a level of zero/10.  He was walking without an assistive device and performing the activities of daily living.  He did report difficulty kneeling and took Tylenol on occasion for some aching.  The knee had full extension and flexion to 115 degrees.  It was stable to varus and valgus stress throughout major motion and the patellar track was middling.  Stable right total knee arthroplasty was assessed at this time. 

Of record is a February 2010 letter from the Veteran.  In this letter he relates that prior to his knee replacement that his quality of life was terrible.  He felt that the treatment he received prior to the knee replacement was largely ineffective and stated that VA's rating schedule should provide a higher evaluation for his condition.  

Pursuant to the Board's remand, the Veteran was provided a VA examination in March 2010.  The report of this examination documents that the claims file was reviewed and details the history of the Veteran's right knee condition.  It was noted that since the knee replacement instability of the right knee had improved, but that the Veteran still had knee pain.  The Veteran reported being able to stand 3 to 8 hours, with short rest periods.  He was able to walk 1/2 mile.  He did not use any assistive devices/aids.  

Objective examination showed that the Veteran walked with a minimally antalgic gait.  There was no ankylosis of the joint.  X-rays showed post right knee arthroplasty with no hardware complications.  The Veteran was then employed part-time and had missed work 1-2 times per month on average over the past year due to his right knee condition and he frequently left work early due to it.  Extension of the knee was to 3 degrees and flexion was to 100, with moderate to severe crepitus.  With passive range of motion extension was to 20 degrees and flexion was to 125 degrees.  Moderate ACL laxity was noted, as was mild lateral collateral ligament laxity.  On repetition times 4 extension was to 5 degrees and flexion was to 110.  During repetition the Veteran complained of moderate pain and had mild to moderate weakness and fatigue, but no incoordination.  The examiner could not determine additional limitation of motion following repetitive use during flare-ups as that would involve speculation, particularly because it could not be observed.   The examiner noted that the Veteran did have additional loss of motion with repetitive use with extension; however, flexion improved slightly.  

The examiner found that the condition had mild effects on the Veteran's ability to do chores, shop, travel and drive.  The condition prevented him from engaging in exercise, sports and recreation.  The condition had significant effects on his usual occupation, including decreased mobility, problems with lifting and carrying, weakness/fatigue, decreased strength and pain.  The Veteran complained of daily pain, stiffness and weakness in his knee, with little relief from medication.  He reported flare-ups with cold weather and repetitive use, that may last over night.  He denied that the knee locked or gave way.  

In March 2010 the examiner provided an addendum to the examination report, particularly to address knee instability and laxity.  Based upon a review of the examination report, the examiner noted that the Veteran did appear to have mild knee instability that had improved since his knee surgery.  The examiner also noted that the Veteran appeared to have mild to moderate ligamentous laxity.  The examiner concluded that the Veteran still had mild knee instability, with mild to moderate ligamentous laxity.  

Analysis

The Board will first address the evaluation of the Veteran's right knee disability prior to January 17, 2008, the date of his total knee replacement.  In this regard, the  Board notes that the period from January 17, 2008, to March 1, 2009, is not at issue as the Veteran was receiving a 100 percent evaluation during this period.  

In opening the Board notes that several diagnostic codes are inapplicable.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In particular, Diagnostic Codes 5256, 5262 and 5263 cannot provide the basis for a higher evaluation because, as outlined above, at no time has the Veteran's right knee disability manifested by ankylosis, impairment of the tibia and fibula or genu recurvatum.  38 C.F.R. § 4.71a. 

With respect to Diagnostic Code 5257 the Board finds that an evaluation in excess of the 20 percent, already assigned by the RO prior to January 17, 2008, is not warranted.  The Board notes the Veteran's complaints of instability of the knee, with buckling thereof 3 to 4 times per month, as well as the findings of ligamentous laxity and instability.  Under these circumstances, the Board finds that the instability is properly characterized as moderate; thus, warranting a 20 percent evaluation.  With respect to a 30 percent evaluation, the Board does not find that such an evaluation is warranted.  In this regard, the Board notes the Veteran's complaints, but at no time has clinical evaluation resulted in a finding of severe instability and, although the Veteran had problems with exercise, recreation, etc., he was able to perform his usual activities of daily living and work, albeit on a part-time basis.  The terms "slight," "moderate" and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  Accordingly, the Board finds that a 20 percent, but no greater evaluation, is warranted under Diagnostic Code 5257 prior to January 17, 2008.  38 C.F.R. § 4.71a.  

With respect to Diagnostic Codes 5260, the Board notes that the findings as outlined above have never shown flexion limited to 45 degrees or less; thus, this diagnostic code cannot provide a compensable evaluation for limitation of flexion.  However, the Board notes that on VA examination in October 2006 the Veteran's knee exhibited extension to 5 degrees with pain beginning at 10 degrees and an additional loss of 10 degrees of extension following repetitive use.  Subsequent findings suggest greater extension, but in resolving any doubt in the Veteran's favor, the Board finds that with consideration of the additional loss of motion caused by pain and repetitive use the Veteran's right knee exhibited limitation of extension to 15 degrees, thus warranting a separate 20 percent, but no greater, evaluation prior to January 17, 2008 under Diagnostic Code 5261.  38 U.S.C.A. § 4.71a.  

The Board further notes, however, that separate disability ratings are not permissible under Diagnostic Code 5261 and Diagnostic Code 5010, as both contemplate limitation of motion.  Therefore, as Diagnostic Code 5261 affords the greater benefit, the Board finds that the Veteran's degenerative joint disease is more appropriately rated under that code prior to January 17, 2008.

The Board has also considered the possibility of assigning separate evaluations under Diagnostic Codes 5258 and 5259.  However, in VAOPGCPREC 9-98 (August 14, 1998), it was explained that that removal of semilunar cartilage may result in complications producing loss of motion, and, consequently, Diagnostic Code 5259 contemplates limitation of motion as a symptom so as to warrant consideration of the holding in Deluca.  Therefore, to award the Veteran a disability rating based on limitation of motion and a separate disability rating under Diagnostic Code 5259 would violate 38 C.F.R. § 4.14 and the rule against pyramiding, as these codes both contemplate limitation of motion.  Based on the reasoning expressed in that opinion, the Board believes that Diagnostic Code 5258, which pertains to dislocated semilunar cartilage, also contemplates limitation of motion; thus, to assign separate disability ratings under Diagnostic Codes 5258 and any code that contemplates limitation of motion in the knee would also violate the rule against pyramiding.

Accordingly, the Board finds that, prior to January 17, 2008, the Veteran's right knee disability is properly evaluated as 20 percent disabling under Diagnostic Code 5257 and as 20 percent additionally disabling under Diagnostic Code 5261, but no more, for the entire period since the date of receipt of his claim for an increased rating for his right knee disability.   

The Board will now address the period following March 1, 2009.  As noted above, since this date the Veteran's right knee disability has been evaluated as 30 percent disabling under Diagnostic Code 5055, which provides for evaluation of prosthetic replacement of the knee joint.  In this regard, the Board does not find that an evaluation in excess of 30 percent is warranted.  As outlined above, the next highest evaluation of 60 percent requires a finding of chronic residuals consisting of severe painful motion or weakness.  In this regard, the Board notes that upon VA examination in March 2010 the Veteran complained of moderate pain and had mild to moderate weakness and fatigue.  Also, he reported relief following the knee replacement and was able to stand for a significant period and walk for a 1/2 mile and did not use any assistive devices.  Accordingly, the Board does not find that the Veteran's right knee arthroplasty manifested by severe pain or weakness.  Obviously, the 100 percent evaluation is not warranted as this only applies for 1 year following the implantation of the prosthesis.  Thus, a higher evaluation under Diagnostic Code 5055 is not warranted.  Id.

Along these lines, the Board notes that Diagnostic Code 5055 refers the rater to address Diagnostic Codes 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The Board notes that the clinical records and VA examination report dated after the January 2008 knee replacement do not show ankylosis, limitation of extension to 10 degrees or more or any impairment of the tibia and fibula.  Accordingly, under these diagnostic codes an evaluation in excess of 30 percent cannot be established.  Id.  

The Board also notes that Diagnostic Code 5260 cannot provide for a separate compensable evaluation.  As stated above, the post-knee replacement medical evidence has never shown flexion limited to 45 degrees or less.  Indeed, flexion was well in excess thereof.  Id.

The Board does find, however, that the Veteran's right knee disability has manifested by moderate lateral instability warranting a 20 percent evaluation.  In this regard, the Board notes the March 2010 examiner's opinion that the Veteran's knee appeared, despite his total knee replacement, to have mild to moderate ligamentous laxity and mild instability.  Although the examiner characterized the instability as mild, the laxity was characterized as mild to moderate; thus, in resolving any doubt in the Veteran's favor, the Board finds that a 20 percent evaluation is warranted under Diagnostic Code 5257 from March 1, 2009.  However, as the instability has not been characterized as severe and the Veteran's symptoms of giving way appear to have largely resolved following replacement of the knee, the Board does not find that a 30 percent evaluation is warranted.  38 C.F.R. § 4.6.  Accordingly, under Diagnostic Code 5257, an evaluation of 20 percent, but no greater, is warranted.

As noted above, the Veteran has questioned the applicability of Diagnostic Code 5003 in regards to a separate compensable evaluation.  As Diagnostic Code 5055 provides for compensation of painful motion consideration of a separate evaluation would constitute violation of the rule against pyramiding.  38 C.F.R. § 4.14.


Extraschedular Consideration

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations are inadequate.  The Board believes that a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Accordingly, the criteria reasonably describe the severity of the Veteran's service-connected disabilities. 

In short, there is nothing in the record to indicate that the service-connected cluster headaches present an unusual disability picture so as to warrant consideration of an extraschedular evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Prior to January 17, 2008, a 20 percent, but no greater, evaluation for degenerative joint disease, right knee, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Prior to January 17, 2008, an evaluation in excess of 20 percent, but no greater, for instability of the right knee, is denied.

From March 1, 2009, entitlement to an evaluation in excess of 30 percent for right total knee replacement (prosthesis) is denied.

From March 1, 2009, a separate 20 percent, but no greater, evaluation is granted for total knee replacement (prosthesis) manifested by lateral instability, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


